DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12, 14, 16, 17, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 16, 12, and 14 of U.S. Patent No. 10,799,759. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application presents a broader set of claims that are fully covered by the parent application. Below, Examiner has annotated both sets of claims to show identical elements:
Instant Application
Patent #10/799,759
1. A system for identifying golf equipment, the system comprising:
a performance tracking device, wherein the performance tracking device includes at least one of an optical sensor system or a radar sensor system for tracking a golf club swing, wherein the performance tracking device is configured to generate golf club swing characteristics of the golf club swing (1);
a display operatively connected to the performance tracking device (2);
an input device for receiving static input; and
at least one processor and memory operatively connected to the performance tracking device, the display, and the input device, the memory storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations comprising (3):
receive, from the performance tracking device, current dynamic input for a golf shot from a golfer, wherein the current dynamic input includes golf club swing characteristics for the golf shot (4);
receive, via the input device, current static input for the golfer, wherein the current static input includes one or more golf-equipment characteristics (5);
execute a trained machine-learning model based on the received current dynamic input and current static input to generate predicted golf club properties, wherein the trained machine-learning model has been trained from a set of prior dynamic inputs and prior static inputs; and
display, on the display, the predicted golf club properties (6).
1. A system for identifying golf equipment, the system comprising:
one or more performance tracking devices, wherein the one or more performance tracking devices include at least one of an optical sensor system or a radar sensor system for tracking at least one of a golf club swing or a golf ball flight, wherein the one or more performance tracking devices are configured to generate at least one of golf club swing characteristics of the golf club swing (1) or golf ball flight characteristics of the golf ball flight;
a display operatively connected to the one or more performance tracking devices (2);
at least one input device for receiving static input; and at least one processor and memory operatively connected to the one or more performance tracking devices, the display, and the at least one input device, the memory storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations comprising (3):
receive, from the one or more performance tracking devices, first current dynamic input for a first golf shot from a golfer, wherein the first current dynamic input includes the at least one of the golf club swing characteristics or the golf ball flight characteristics for the first golf shot (4);
receive, via the at least one input device, current static input for the golfer, wherein the current static input is at least one of a golfer characteristic or a golf-equipment characteristic (5);
execute a trained machine-learning model based on the received first current dynamic input and current static input to generate at least one of first predicted golf club properties or first predicted golf ball properties for the golfer, wherein the trained machine-learning model has been trained from a set of prior dynamic inputs, prior static inputs, and at least one of prior golf club swing characteristics or prior golf ball flight characteristics;
display, on the display, the at least one of the first predicted golf club properties or the first predicted golf ball properties for the golfer (6);
receive, via the at least one input device, a confirmation input confirming one or more of the first predicted golf club properties or the first predicted golf ball properties; and
reinforce the trained machine-learning model based on the confirmation input.
2. The system of claim 1, wherein the one or more golf-equipment characteristics includes at least one of a club head model, a club head lie, or a club head loft (7).

3. The system of claim 1, wherein the one or more golf-equipment characteristics includes at least one of a shaft flex, a shaft length, or a shaft torque (8).
4. The system of claim 1, wherein the one or more golf-equipment characteristics includes at least one of club head grind and club head bounce (9).

4. The system of claim 1, wherein the current static input includes the golf-equipment characteristic, wherein the golf-equipment characteristic includes at least one of club head model, club head lie, club head loft (7), club head adjustable settings, club head grind, club head bounce (9), shaft flex, shaft length, shaft torque (8), grip size, golf ball model, golf ball compression, golf ball cover material, or golf ball number of layers.
5. The system of claim 1, wherein the golf club swing characteristics include golf club speed (10).

6. The system of claim 1, wherein the golf club swing characteristics include an impact location (11).

7. The system of claim 1, wherein the golf club swing characteristics include a dynamic loft (12).

8. The system of claim 1, wherein the golf club swing characteristics include a face angle (13).

9. The system of claim 1, wherein the golf club swing characteristics include an attack angle (14).
6. The system of claim 5, wherein:
the swing data of the golf club includes at least one of club speed (10), attack angle (14), path, dynamic loft (12), face angle (13), droop, face and loft spin, or impact location (11);
the force data includes at least one of vertical force left foot, vertical force right foot, vertical weight shift, vertical force magnitude, toe force, heel force, torque right foot, torque left foot, torque, center of pressure, center mass, or moment arm;
the motion-capture data includes at least one of wrist rotation, hip angle, hip translation, torso angle, torso translation, spine rotation, or upper body position; and
the electromyography data includes at least one of leg muscle group electromyography data, torso muscle group electromyography data, arm muscle group electromyography data, integrated electromyography data, root-mean square electromyography data, peak amplitude electromyography data, or median power frequency electromyography data.

12. A method, executed by one or more processors, for identifying golf equipment, the method comprising:
receiving static input, wherein the static input includes at least one golf-equipment characteristic (15);
while a golf club is being swung by a golfer during a first swing, tracking, by a performance tracking device, swing characteristics of the golf club for the first swing (16);
executing, by the one or more processors, a trained machine-learning model based on the received static input and the tracked swing characteristics for the first swing to generate first predicted golf club properties for the golfer (17), wherein the trained machine-learning model has been trained from a set of prior static inputs and prior golf club swing characteristics (18); and
displaying, on a display operatively connected to the one or more processors, the first predicted golf club properties for the golfer (19).
12. A method, executed by one or more processors, for identifying golf equipment, the method comprising:
receiving static input, via an input device operatively connected to the one or more processors, wherein the static input is at least one of a golfer characteristic (15) or a golf-equipment characteristic;
receiving, from one or more performance tracking devices, first current dynamic input for a first golf shot from a golfer, wherein the first current dynamic input includes at least one of golf club swing characteristics (16) or golf ball flight characteristics for a first golf shot from the golfer;
executing, by the one or more processors, a trained machine-learning model based on the received first current dynamic input and static input to generate at least one of first predicted golf club properties (17) or first predicted golf ball properties for the golfer, wherein the trained machine-learning model has been trained from a set of prior dynamic inputs, prior static inputs, and at least one of prior golf club swing characteristics or prior golf ball flight characteristics (18);
displaying, on a display operatively connected to the one or more processors, the at least one of the first predicted golf club properties or the first predicted golf ball properties for the golfer (19);
receiving, via the input device, a rejection input rejecting one or more of the first predicted golf club properties or the first predicted golf ball properties; and
reinforcing the trained machine-learning model based on the rejection input and at least one of the static input and the first current dynamic input.
14. The method of claim 12, wherein the swing characteristics of the golf club for the first swing include a swing path characteristic (20).
16. The method of claim 12, wherein the swing characteristics of the golf club for the first swing include a club head speed characteristic (21).
17. The method of claim 12, wherein the swing characteristics of the golf club for the first swing include a dynamic loft (22).
18. The method of claim 12, wherein the swing characteristics of the golf club for the first swing include a face angle (22).
14. The method of claim 12, wherein:
the golfer characteristic includes at least one of gender, height, weight, age, handicap, handedness, arm length, or hand size;
the golf-equipment characteristic includes at least one of club head model, club head lie, club head loft, club head adjustable settings, club head grind, club head bounce, shaft flex, shaft length, shaft torque, grip size, golf ball model, golf ball compression, golf ball cover material, or golf ball number of layers; and
the golf club swing characteristics include at least one of swing data of the golf club, force data, motion-capture data, or electromyography data, wherein:
the swing data of the golf club includes at least one of club speed (21), attack angle, path (20), dynamic loft (22), face angle (18), droop, face and loft spin, or impact location;


Allowable Subject Matter
Claims 10, 11, 13, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715